ITEMID: 001-95252
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: LACEN v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Egbert Myjer;Elisabet Fura;Josep Casadevall;Luis López Guerra
TEXT: The applicant, Ms Silva Marija Lačen, is a Slovenian national who was born in 1944 and lives in Ptuj. She was represented before the Court by Mr B. Resnik and Mr T. Alič, lawyers practising in Ptuj. The Slovenian Government (“the Government”) were represented by their Agent, Mr L. Bembič, State Attorney-General.
The facts of the case, as submitted by the parties, may be summarised as follows.
1. On 6 December 1993 the applicant, a teacher, was injured at work while accompanying a group of schoolchildren on a skiing excursion to the Pohorje mountain plateau.
2. On 27 June 1994 she submitted a claim to the Z.M. insurance company (“the insurance company”), with which her employer had taken out liability insurance, for payment of compensation for non-pecuniary damage. The insurance company refused the payment.
3. On 8 December 1994 the applicant instituted compensation proceedings in the Maribor Basic Court, Ptuj Unit (Temeljno sodišče v Mariboru, Enota na Ptuju), claiming a total amount of 4,700,000 Slovenian tolars (SIT – approximately 55,230 euros (EUR)) for the non-pecuniary damage sustained, and default interest with effect from the date of the judgment.
4. On 1 January 1995 the Ptuj District Court (Okrožno sodišče na Ptuju) gained jurisdiction in the present case further to the reform of the Slovenian judicial system.
5. On 6 June 1995 a hearing was held in the absence of the defendant, who had been properly summoned, and the applicant gave evidence. At the hearing the applicant reduced the amount of her claim to SIT 2,160,000 (approximately 25,380 EUR) since the insurance did not provide for a higher cover.
6. On 5 September 1995 the first-instance court upheld the applicant’s reduced claim in the amount of SIT 2,160,000. It also awarded the applicant default interest with the effect from the date of its judgment. The insurance company appealed.
7. On 17 May 1996 the Maribor Higher Court (Višje sodišče v Mariboru) upheld the appeal and remitted the case to the first-instance court for re-examination.
8. On 6 February 1997 the court held a hearing, at which the applicant modified her claim and requested the payment of default interest with effect from the day the damage had occurred, more precisely from 12 July 1994, the date of the expiry of the deadline within which the applicant considered that the insurance company was required to fulfil its obligations under the insurance contract.
9. On 24 April 1997 the court allowed the claim in the amount of SIT 2,160,000 for non-pecuniary damage and default interest from the day of the judgment, but rejected the part of the claim concerning the payment of default interest from 12 July 1994 to 24 April 1997. Both parties appealed.
10. On 3 April 1998 the second-instance court dismissed both appeals. The applicant lodged an appeal on points of law with the Supreme Court.
11. On 31 March 1999 the Supreme Court partly allowed the appeal and awarded the applicant default interest also for the period from 5 September 1995 until 24 April 1997, that is, with effect from the date on which the first-instance court had delivered its first judgment in the case. However, it rejected the claim for default interest from 12 July 1994 to 5 September 1995.
In this connection it referred to well-established jurisprudence, which in the case of compensation for non-pecuniary damage did not allow default interest to be calculated from the date on which the damage had occurred, but only from the date of the first-instance court judgment. The court also referred to the Statutory Default and Basic Interest Rate Act, which was in force at the material time and which, in the opinion of the court, formed the current legal basis for this practice. Furthermore, the Supreme Court recapitulated the reasons for adopting such an approach. It argued that it had been adopted since 1987 owing to the unstable economic situation in the country and the high inflation rate and monetary depreciation in particular. In order to preserve the real value of a pecuniary obligation, default interest had also included interest for adjustment of a debt. However, since in the case of claims for compensation for non-pecuniary damage the preservation of the real value of the debt had already been ensured by determining the amount of compensation only on the date of the judgment, the compensation due to the applicant would have been adjusted twice if she were also awarded default interest for this period of time, which in the opinion of the court was unacceptable. Finally, the Supreme Court concluded that the current economic circumstances did not yet warrant a change in the case-law in question (see also “Relevant domestic law and practice” below). The applicant lodged a constitutional appeal with the Constitutional Court (Ustavno sodišče).
12. On 7 May 2001 the Constitutional Court declared the appeal by the applicant inadmissible as being of a fourth-instance nature. It held that the Supreme Court had given a sound and detailed explanation of why the contested jurisprudence had been adopted and followed up to the present day, and that there was no appearance of arbitrariness whatsoever in the Supreme Court’s decision or in the decisions of the lower courts. Since it did not find any violation of human rights, it dismissed the constitutional appeal.
13. On 29 May 2001 the Constitutional Court’s decision was served on the applicant.
14. A description of the relevant domestic law can be found in the Grušovnik v. Slovenia decision (no. 75201/01, 9 June 2009).
